Name: Decision of the EEA Joint Committee No 134/1999 of 5 November 1999 amending Annex I (Veterinary and phytosanitary matters) to the EEA Agreement
 Type: Decision
 Subject Matter: health;  trade policy;  agricultural policy;  agricultural activity;  means of agricultural production
 Date Published: 2001-01-18

 Avis juridique important|22001D0118(09)Decision of the EEA Joint Committee No 134/1999 of 5 November 1999 amending Annex I (Veterinary and phytosanitary matters) to the EEA Agreement Official Journal L 015 , 18/01/2001 P. 0018 - 0019Decision of the EEA Joint committeeNo 134/1999of 5 November 1999amending Annex I (Veterinary and phytosanitary matters) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex I to the Agreement was amended by Decision No 76/1999 of the EEA Joint Committee of 25 June 1999(1).(2) Commission Decision 98/548/EC of 22 July 1998 amending for the third time Decision 93/42/EEC concerning additional guarantees relating to infectious bovine rhinotracheitis for bovines destined for Member States or regions of Member States free from the disease, in relation to Austria and amending for the second time Decision 95/109/EC(2), is to be incorporated into the Agreement.(3) Council Directive 98/99/EC of 14 December 1998 amending Directive 97/12/EC amending and updating Directive 64/432/EEC on health problems affecting intra-Community trade in bovine animals and swine(3), is to be incorporated into the Agreement.(4) Commission Decision 1999/56/EC of 8 January 1999 amending Decision 93/24/EEC and concerning additional guarantees relating to Aujeszky's disease for pigs destined for regions free of the disease in France(4), is to be incorporated into the Agreement.(5) This Decision is not to apply to Iceland and Liechtenstein,HAS DECIDED AS FOLLOWS:Article 1The following indent shall be added in point 12 (Commission Decision 93/42/EEC) in Part 4.2 of Chapter I of Annex I to the Agreement:"- 398 D 0548: Commission Decision 98/548/EC of 22 July 1998 (OJ L 263, 26.9.1998, p. 35)."Article 2The following indent shall be added in point 27 (Commission Decision 95/109/EC) in Part 4.2 of Chapter I of Annex I to the Agreement:"- 398 D 0548: Commission Decision 98/548/EC of 22 July 1998 (OJ L 263, 26.9.1998, p. 35)."Article 3The following indent shall be added in point 1 (Council Directive 64/432/EEC) in Part 4.1 of Chapter I of Annex I to the Agreement:"- 398 L 0099: Council Directive 98/99/EC of 14 December 1998 (OJ L 358, 31.12.1998, p. 107)."Article 4The following indent shall be added in point 9 (Commission Decision 93/24/EEC) in Part 4.2 of Chapter I of Annex I to the Agreement:"- 399 D 0056: Commission Decision 1999/56/EC of 8 January 1999 (OJ L 18, 23.1.1999, p. 66)."Article 5The texts of Decisions 98/548/EC and 1999/56/EC and of Directive 98/99/EC in the Norwegian language, which are annexed to the Norwegian language version of this Decision, are authentic.Article 6This Decision shall enter into force on 6 November 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 7This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 5 November 1999.For the EEA Joint CommitteeThe PresidentN. v. Liechtenstein(1) OJ L 296, 23.11.2000, p. 1.(2) OJ L 263, 26.9.1998, p. 35.(3) OJ L 358, 31.12.1998, p. 107.(4) OJ L 18, 23.1.1999, p. 66.